                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                             Case No. 3:18-CR-30044-NJR

 DIARRO C. LEWIS,

            Defendant.

                         FINAL ORDER OF FORFEITURE

ROSENSTENGEL, Chief Judge:

       On February 27, 2019, this Court entered a Preliminary Order of Forfeiture against

defendant Diarro Lewis (Doc. 33) for the following property which had been seized from

him:

       A Taurus, Modell PT111 Millennium G2, .9mm caliber pistol, bearing
       serial number TIS63385, and any and all ammunition contained therein.

       The Order noted that the government would provide an opportunity for persons

to claim a legal interest in the property pursuant to 21 U.S.C. § 853(n)(1).

       Notice was published by the Government on an official government website,

www.forfeiture.gov, for 30 consecutive days beginning June 30, 2019, and ending July 29,

2019 (Doc. 40). No third party filed a petition within 30 days after the last date of the

publication to allege an interest in the property.

       Consequently, the Court finds, pursuant to 21 U.S.C. § 853(n)(7), that no third-

party petitions were filed and that the United States of America has clear title to the



                                        Page 1 of 2
above-described property that is the subject of the Preliminary Order of Forfeiture filed

February 27, 2019, namely

      A Taurus, Modell PT111 Millennium G2, .9mm caliber pistol, bearing
      serial number TIS63385, and any and all ammunition contained therein.

      The United States Marshal or the property custodian for the Bureau of Alcohol,

Tobacco, Firearms and Explosives shall dispose of the property according to law.

      IT IS SO ORDERED.

      DATED: September 17, 2019

                                               s/ Nancy J. Rosenstengel
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                       Page 2 of 2
